Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/21 has been entered.  

Specification
The specification (herein ‘spec’) is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “fillets” lacks antecedent basis for the claimed language.  The spec discloses “relief notches 32 may be provided adjacent to the keyed feature 30”, but nowhere in the spec discloses so-called “fillets”.  For the purpose of compact prosecution, the claimed “tangential fillets” is understood as “relief notches (32)” as described in the spec.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of “a key…an end of the key is wider than the base” must be shown or the features canceled from the claims.  Fig. 3 shows the key 30 having so-called “tangential fillets” (i.e. “relief notches 32” in the spec), but Fig. 3 fails to clearly show that the key’s end is wider than the key’s base.  There is no illustrated measurable comparison between the base’s width and the end’s width of the key.  The same issue with Figs. 5-6, as explained in Fig. 3.


    PNG
    media_image1.png
    859
    1277
    media_image1.png
    Greyscale

Below is the Examiner’s example, but not limited to, of drawing with labels for dimensional measurable comparison. (This is only an example).

    PNG
    media_image2.png
    564
    1327
    media_image2.png
    Greyscale

not be compared, merely based on only drawing(s), because the drawings are not specifically stated that the drawings are accurately scaled for any precise measurement.  Furthermore, the written description of the spec does not clearly described the different widths of the key’s base and the key’s end; thus, the drawings cannot illustrate feature(s) that are not disclosed in the written description because the drawings are for the purpose of illustrating the written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 8, and 15, the limitations of “an end of the key is wider than a base of the key” are considered as new subject matters because no description in the spec in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  If the Applicant believes that the Examiner overlooked the spec, please point out the page and line numbers in the original spec providing such description of the above limitations.
Not only the written description does not clearly describe the claimed limitations of “an end of the key is wider than a base of the key”, but also the drawings fail to clearly illustrate the claimed limitations.  All the drawings do not clearly show the key’s end wider than the key’s base by visually pictorial illustration or by including any label(s) for any measurable dimensional comparison (see the above Fig. 3 with the Examiner’s example of labels for measurable dimensional comparison).
Other claims included herein due to their dependencies from the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 20180054101, herein ‘Desai’) in view of Naito et al (US 20130293057, herein ‘Naito’). 
RE claims 1 and 8, Desai discloses a rotor (figs. 1-3) comprising: a plurality of rotor laminations [10] (see [0012]), each rotor lamination defining a plurality of magnet holes [50] and a plurality of permanent magnets [69] inserted into the magnet holes, a first plurality of lightening holes [20], and a key [16] (i.e. disclosed as “tang 16”), wherein each of the plurality of lightening holes [20] is bounded by an inner edge, two side edges at obtuse angles from the inner edge (see the provided herein enlarged portion of fig. 1 with the Examiner’s annotations), wherein the inner edge is located radially approximate to a laminate center and the outer edge is located radially farther away from the laminate center, and the side edges each contain a point located at a distance that is half of a distance between the inner edge and the outer edge.

    PNG
    media_image3.png
    573
    619
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    631
    1044
    media_image4.png
    Greyscale

RE claims 2-3 and 10-11, Desai discloses the motor, wherein the key is radially aligned with an inner edge of one of the first plurality of lightening holes, and wherein the key is slightly offset from a center of the inner edge of the one of the first plurality of lightening holes (see fig. 3 and [0015]).
Desai substantially discloses the claimed rotor, except for the following:
(A)  The key has tangential fillets at a base thereof outside a diameter of the inner periphery such that an end of the key is wider than the base; and, 
 (B) each of the lightening holes is ovaloid-shaped.
Naito teaches a rotor core comprises a key [11] has tangential fillets “R” at a base thereof such that an end of the key is wider than the base. 
 As shown in fig. 4, also as explained in para [0043-0044], Naito teaches about the Round portion “R” (which is equivalent to the claimed “tangential fillets” or the “relief notches” described in the present application’s spec, avoiding confusing by different terms, let’s call the “Round portion R” as “tangential fillets”).  


    PNG
    media_image5.png
    487
    838
    media_image5.png
    Greyscale

The tangential fillets “R” (in fig. 4, the high-lighted portion is the key with the cutout portions that define the tangential fillets “R”) are at a base thereof outside a diameter of the inner periphery of the rotor.  The radius of the tangential fillets “R” become larger such that the key’s base is narrower comparing to the key’s end (in other words, the key’s end is wider than the base). This, according to Naito, results in the interference section can be larger for high torque transmission (see [0044]).


    PNG
    media_image6.png
    948
    1834
    media_image6.png
    Greyscale

Hence, by applying the Naito important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art rotor by configuring the key has tangential fillets at a base thereof such that an end of the key is wider than the base.  Doing so would avoid for concentrically applying the stress force on the corner portion of the key’s base.
RE the limitations listed in item (B), Desai, however, discloses that each of the lightening holes [20] can have any desired shape (see [0017]), the configuration of the rotor lamination with the lightening holes (taught by Desai, see [0019]).  Hence, by applying the Desai important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art rotor by changing the shape/size of the lightening holes such that each lightening hole is ovaloid-shaped.  Doing so would enhance mechanical characteristics by improving fatigue life thereof.  Also, it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).  In this instant case, changing in .




Claims 1-2, 4-5, 8, 10, 12-13, 15 and 18-19, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (US 20140232232, herein ‘Yamaguchi’) in view of Naito and either Ionel (US 20080224558, herein ‘Ionel’) or Nagai et al (US 20120222289, herein ‘Nagai’). 
Yamaguchi discloses a rotor [14] comprising: a plurality of rotor laminations (see [0016]), each rotor lamination defining a plurality of' magnet holes [40, 42, 44], wherein a plurality of permanent magnets [36, 38] inserted into the magnet holes [40, 42, 44]; the magnet holes [40, 42, 44] are grouped into a plurality of groups, each group corresponding to a rotor pole; and,

    PNG
    media_image7.png
    981
    1260
    media_image7.png
    Greyscale

a first plurality of lightening holes, i.e. the holes are defined by respective adjacent connected ribs [50+52] (i.e. the radial inner rib [50] connected with radial outer rib [52], see fig. 2 with the Examiner’s annotations, included herein), wherein each of the plurality of first lightening holes is bounded by an inner edge, two side edges, and an outer edge; 
wherein each rotor lamination further defines a second plurality of lightening holes, i.e. the holes are defined by respective adjacent radially outer ribs [52] (see, included herein, fig. 2 with the Examiner’s annotations) interspersed with the first plurality of lightening holes and smaller in area than the first plurality of lightening holes.
Yamaguchi substantially discloses the claimed rotor, except for the following:
(A) The key has tangential fillets at a base thereof outside a diameter of the inner periphery such that an end of the key is wider than the base; and, 
(B) a key radially aligned with one of the first plurality of lightening holes, as in claims 2 and 15
(C) The first plurality of lightening holes are ovaloid-shaped and each lightening hole having two side edges at obtuse angles, and the side edges each contain a point located at a distance, from the center of the lamination, that is halfway between the distance between the inner edge and the outer edge.
RE the limitations listed in item (A) herein, avoiding unnecessary, please see the above same reason of rejection based on the Naito important teaching concept. 
RE the limitations listed in item (C) herein, Ionel teaches a rotor comprising a plurality of lightening holes [105 in fig. 1; 150 in fig. 2] are ovaloid-shaped, and each lightening hole having two side edges at obtuse angles (see figs. 1-2).  Ionel specifically teaches that size and shape of the lightening holes can be varied/modified (see [0061]) to assure achieving magnetic saturation of core portion positioned between the lightening hole’s radial outer edge and the magnet hole’s radial inner edge (i.e. the core’s bridge 115 located between the radial outer edge of the lightening hole 105 and the radial inner edge of the magnet hole/slot 55).

    PNG
    media_image8.png
    462
    931
    media_image8.png
    Greyscale

RE to the limitations listed in items (B)-(C) herein, Nagai also teaches a rotor comprising laminated rotor core configured with a plurality of lightening holes [18] and a key [16] (see figs. 1, 3A), Nagai particularly teaches that the lightening holes [18] each with a circular cross section (shown in figs. 1, 3A); however, the lightening hole’s shape is not limited thereto, the lightening hole [18] can have an ellipsoidal shape, i.e. ovaloid shape as claimed (see [0058]).  Also, the key is radially align with the inner edge of the lightening hole (see figs. 1, 3A).

    PNG
    media_image9.png
    556
    1128
    media_image9.png
    Greyscale

Therefore, by applying either the Ionel or the Nagai important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art rotor by changing the shape/size of the lightening holes such 
RE claims 5 and 19, Yamaguchi discloses the rotor’s magnet holes [40, 42, 44] are grouped into a plurality of groups, each group corresponding to a rotor pole that is radially aligned with corresponding each of the second lightening holes (i.e. smaller holes defined by adjacent ribs [52]), instead of each group corresponding to a rotor pole that is radially aligned with corresponding each of the first lightening holes (i.e. larger holes defined by adjacent connected ribs [50+52]).  Nonetheless, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art rotor by re-arranging the first plurality of lightening holes such that each rotor pole that is radially aligned with corresponding each of the first lightening holes.  Doing so would enhance blocking magnetic stray.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).  In this instant case, re-arranging the each rotor pole radially aligned with a corresponding first lightening hole would involves only routine skill in the art.
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, Naito and either Ionel (US 20080224558, herein ‘Ionel’) or Nagai, as applied in the base claims, further in view of Matsubara et al (US 20130043761 herein ‘Matsubara’). 
Matsubara teaches a rotor comprising a laminated core [11] defining a plurality of cooling holes [23b, 26] (see figs. 3 and 8) interspersed with the groups of magnet holes [21a, 21b], wherein  the permanent magnets [12] and the rotor core [11] are cooled; resulting in avoiding reduction in the developed torque (see [0072]-[0073]).  

    PNG
    media_image10.png
    777
    1758
    media_image10.png
    Greyscale


Those skilled in the art would understand that owing to the Yamaguchi rotor having lightening holes [94 in fig. 2] and holes [C1, C2, C3 in fig. 3] are interspersed with the groups of magnet holes [40, 42, 44].

    PNG
    media_image11.png
    822
    1265
    media_image11.png
    Greyscale

Thus, owing to the Yamaguchi rotor having holes are interspersed with the groups of magnet holes, and by applying the Matsubara important teaching concepts, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art rotor by configuring the prior art rotor’s holes interspersed with the groups of magnet holes as plurality of cooling holes for coolant to pass through.  Doing so would providing cooling means to remove generated heat from the permanent magnets and the rotor core; resulting in avoiding reduction in the developed torque (taught by Matsubara, see [0072]-[0073]).

Response to Arguments
Applicant's arguments filed on 2/20/21 have been fully considered but they are not persuasive. 
Along with Figs. 1 and 8 of Naito, the Applicant asserted the following:

    PNG
    media_image12.png
    330
    1180
    media_image12.png
    Greyscale


    PNG
    media_image12.png
    330
    1180
    media_image12.png
    Greyscale

In response to the above argument, Figs. 1 and 8 are one of various embodiments of Naito.  The newly added limitations of  “the key has tangential fillets at a base thereof outside a diameter of the inner periphery such that an end of the key is wider than the base” seem as an attempt to overcome the prior art Naito.  However, in different embodiment as shown in Figs. 4-5, the key has tangential fillets “R” at a base thereof outside a diameter of the inner periphery such that an end of the key is wider than the base.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834